 Case 3:16-cr-01333-BAS Document 104 Filed 10/10/19 PageID.543 Page 1 of 1
                                                                               FILED
                       UNITED STATES COURT OF APPEALS                          OCT 10 2019

                                                                            MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                           No.   17-50381

                Plaintiff-Appellee,                 D.C. No.
                                                    3:16-cr-01333-BAS-1
 v.                                                 Southern District of California,
                                                    San Diego
ACHARAYYA RUPAK, AKA Kevin
Thomas Rudolph Matthews, AKA
Rudolph Matthews, AKA Rudy Rupak,                   ORDER

                Defendant-Appellant.


Before: FERNANDEZ, WARDLAW, and BYBEE, Circuit Judges.

         The panel judges have voted to deny defendant-appellant’s petition for

rehearing. Judges Wardlaw and Bybee voted to deny the petition for rehearing en

banc, and Judge Fernandez recommended denying the petition for rehearing en

banc.

         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         Appellant’s petition for rehearing and petition for rehearing en banc, filed

September 3, 2019, is DENIED.
